            Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 1 of 41




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                     :
ASPIRA, INC. OF PENNSYLVANIA,        :                        CIVIL ACTION
                                     :
                     Plaintiff,      :                        No. 2:19-CV-04415-JS
          v.                         :
                                     :
THE SCHOOL DISTRICT OF PHILADELPHIA, :
                                     :
                     Defendants.     :
                                     :


                  ANSWER TO THE FIRST AMENDED COMPLAINT
             BY DEFENDANT, THE SCHOOL DISTRICT OF PHILADELPHIA

       Defendant, The School District of Philadelphia (the “District”), by and through its

undersigned counsel, hereby answers ASPIRA, Inc. of Pennsylvania’s First Amended Complaint

(the “Complaint”) filed by ASPIRA, Inc. of Pennsylvania (“Aspira” or “Plaintiff”). Answering the

paragraphs of the Complaint, the District avers as follows:

I.     Introduction

       1.      Denied as stated. The District admits that Aspira manages four brick and mortar

charter schools in the City of Philadelphia—John B. Stetson Charter School (“Stetson”), Olney

Charter High School (“Olney”), Eugenio Maria de Hostos Charter School (“Hostos”), and Antonia

Pantoja Charter School (“Pantoja”) (together, Stetson, Olney, Hostos, and Pantoja will be referred

to as the “Aspira-Managed Charters”). The District lacks sufficient knowledge to form a belief as

to the truth of the averment that Aspira is the largest Latino-run management charter organization

in Pennsylvania. Accordingly, that averment is denied. The remaining averments of this paragraph

constitute opinion to which no response is required. To the extent that the averments are deemed
            Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 2 of 41




factual or to require responses, the averments are denied. By way of further response, whether or

not Aspira is a “success” is a matter of opinion.

       2.      Denied as stated. The School Reform Commission (“SRC”) granted charters to

Stetson and Olney in 2010 and 2011, respectively, under the District’s Renaissance Schools

Initiative. The District solicited, through a request for qualifications (“RFQ”), entities to submit

proposals in a request for proposal (“RFP”) process for the selection of “Turnaround Teams” for

designated “Renaissance” eligible District schools. Aspira was prequalified to assist proposed

charter schools in responding to requests for proposals (“RFP”) to run certain Renaissance Schools

after responding to same. The related averments in the paragraph are thus denied as stated. The

remaining averments of this paragraph constitute opinion or argument to which no responses are

required. To the extent the averments are deemed factual or to require responses, they are denied.

       3.      Denied. The averments of this paragraph constitute opinion or argument to which

no response is required. To the extent that the averments are deemed factual or to require responses,

the averments are denied.

       4.      Denied. The averments of this paragraph constitute opinion or argument to which

no response is required. To the extent that the averments are deemed factual or to require responses,

the averments are denied.

       5.      Denied. The District denies that it is “conflicted in making” charter school decisions

due to an effort to “compete” with charter schools for students. If a charter school closes, or if a

student leaves a charter school, that does not necessarily result in increased funding to the District.

The remaining averments of this paragraph constitute legal conclusions or argument to which no

response is required. To the extent that the averments are deemed factual or to require responses,

they are denied.



                                                    2
            Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 3 of 41




       6.      Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       7.      Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       8.      Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       9.      Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, if a school district does not act on the

renewal of a charter school, that charter may continue to operate under the terms of its last signed

charter. A charter cannot be closed by a school district without the school district affording the

charter school the due process required under Section 1729-A of the Charter School Law (“CSL”),

24 P.S. §§ 17-1701-A, et seq.

       10.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District denies that it has or had any

“ulterior motives adverse to Aspira that have little to do with the performance of [Aspira-Managed]

schools.”

       11.     Denied as stated. The averments of this paragraph constitute legal conclusions or

argument to which no response is required. To the extent that the averments are deemed factual or



                                                 3
          Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 4 of 41




to require responses, they are denied. By way of further response, the District has not “unlawfully

delayed the renewal applications for [Aspira-managed schools.]” It is admitted only that renewal

applications were submitted by Olney, Stetson, Hostos and Pantoja.

       12.     Denied. The charter schools remained and remain in operation pursuant to the CSL.

As for the allegations unrelated to that fact, the District lacks sufficient knowledge to form a belief

as to the truth of the averments, and they are therefore denied.

       13.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. It is admitted that the Board of Education voted to not renew Stetson

and Olney’s charters on October 17, 2019.

       14.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       15.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District has at all times acted in

accordance with the CSL and has not violated any of the purported rights of Aspira or the Aspira-

Managed Charters.

       16.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District has at all times acted in

accordance with the CSL and has not violated any of the purported rights of Aspira or the Aspira-

Managed Charters.



                                                  4
          Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 5 of 41




       17.     Denied. The averments of this paragraph constitute legal conclusions, argument, or

requests for relief, to which no responses are required. To the extent that the averments are deemed

factual or to require responses or to require responses, they are denied. By way of further response,

the District has at all times acted in accordance with the CSL and has not violated any of the

purported rights of Aspira or the Aspira-Managed Charters.

II.    The Parties

       18.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments of this paragraph. Accordingly, the averments are denied.

       19.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments of this paragraph. Accordingly, the averments are denied.

       20.     Admitted, upon information and belief.

       21.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments of this paragraph. Accordingly, those averments are denied.

       22.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments of this paragraph. Accordingly, the averments are denied.

       23.     Denied as stated. It is admitted that Aspira manages schools in those neighborhoods

and that those neighborhood experience socioeconomic issues such as crime.

       24.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       25.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.



                                                 5
          Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 6 of 41




       26.     Denied as stated. The District’s obligations are outlined by laws that speak for

themselves.

       27.     Admitted.

       28.     Admitted.

       29.     Denied as stated. It is admitted that the SRC was authorized to grant charters and

enter into charter agreements in accordance with the CSL.

       30.     Admitted.

       31.     Admitted.

       32.     Admitted.

       33.     Denied. The District reserves its rights to contest attempted amendments to the

Amended Complaint.

III.   Jurisdiction and Venue

       34.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       35.     Admitted.

       36.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

IV.    Factual Background

       37.     Denied as stated. Resolution No. SRC-36, approved on January 20, 2010, is a

document that speaks for itself. Aspira’s characterizations of that document are denied.




                                                6
          Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 7 of 41




       38.     Denied as stated. The documents speak for themselves. Aspira’s characterizations

of that document are denied.

       39.     Admitted.

       40.     Denied in part and denied as stated in part. The District denies the characterization

that the quoted passage is a description of Renaissance Schools. RFP-260 is a written document

that speaks for itself. Aspira’s characterizations of that document are denied.

       41.     Denied as stated. Aspira’s characterizations of RFP-260—a written document that

speaks for itself—are denied as stated.

       42.     Denied as stated. The District required prequalification under RFQ 43 for the ability

to respond to RFP- 260.

       43.     Admitted that the District’s website contains those statements.

       44.     Denied as stated. The District required prequalification under RFQ 43 for the ability

to respond to RFP- 260.

       45.     Denied as stated. Aspira’s characterizations of RFP-260—a written document that

speaks for itself—are denied as stated.

       46.     Denied as stated. Aspira’s characterizations of RFP-260—a written document that

speaks for itself—are denied as stated.

       47.     Admitted.

       48.     Denied. The averments of this paragraph constitute legal conclusions, argument, or

opinion to which no response is required. To the extent that the averments are deemed factual or

to require responses, they are denied.

       49.     Denied as stated. The District named Aspira to be a Turnaround Team after

receiving its response to RFP-260.



                                                 7
          Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 8 of 41




       50.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District’s selection of Aspira as a

Turnaround Team did not create a binding enforceable contract between Aspira and the District.

       51.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, Aspira’s characterizations of RFP-260 are

denied as stated.

       52.     Denied as stated. The District designated John B. Stetson Middle School as a

Renaissance School.

       53.     Denied as stated. Aspira’s characterizations of Resolution No. SRC-26—a written

document that speaks for itself—are denied as stated.

       54.     Denied as stated. Aspira’s characterizations of Resolution SRC-45—a written

document that speaks for itself—are denied as stated.

       55.     Admitted.

       56.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District’s selection of Aspira as a

Turnaround Team for John B. Stetson Middle School did not create a binding enforceable contract

between Aspira and the District.

       57.     Denied as stated. Aspira’s characterizations of the Stetson Charter—a written

document that speaks for itself—are denied as stated.

       58.     Admitted.



                                                8
          Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 9 of 41




       59.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the Stetson Charter is a written document

that speaks for itself. Aspira’s characterizations of the document in all subparts of paragraph 59

are denied as stated.

       60.     Admitted.

       61.     Admitted.

       62.     Denied as stated. Aspira’s characterizations of RFP-286 and RFP-260—written

documents that speak for themselves—are denied as stated.

       63.     Denied as stated. RFP-286 is a written document that speaks for itself. Aspira’s

characterizations of the document are denied as stated.

       64.     Admitted.

       65.     Denied. The averments of this paragraph constitute legal conclusions, argument, or

opinion to which no response is required. To the extent that the averments are deemed factual or

to require responses, they are denied.

       66.     Denied as stated. The District selected Aspira to be a Turnaround Team after

receiving Aspira’s response to RFP-286.

       67.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District’s selection of Aspira as a

Turnaround Team did not create a binding enforceable contract between Aspira and the District.

       68.     Denied as stated. Resolution No. SRC-26 is a written document that speaks for

itself. Aspira’s characterizations of the document are denied as stated.



                                                 9
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 10 of 41




       69.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District’s selection of Aspira as a

Turnaround Team for Olney East High School and Olney West High School did not create a

binding enforceable contract between Aspira and the District.

       70.     Denied as stated. The relevant resolution is Resolution SRC-48, approved on

August 17, 2011. That resolution is a written document that speaks for itself. Aspira’s

characterizations of the document are denied as stated.

       71.     Denied as stated. The Olney Charter is a written document that speaks for itself.

Aspira’s characterizations of the document are denied as stated.

       72.     Admitted.

       73.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the Olney Charter is a written document

that speaks for itself. Aspira’s characterizations of the document in all subparts of paragraph 73

are denied as stated.

       74.     Admitted upon information and belief.

       75.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       76.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.



                                                10
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 11 of 41




       77.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       78.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, there was no binding enforceable contract

between Aspira and the District through course of conduct, course of performance, or otherwise.

       79.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       80.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       81.     Denied as stated. It is admitted only that Aspira is and has been the management

company for Stetson and Olney at all times relevant hereto.

       82.     Denied. The averments of this paragraph constitute legal conclusions, argument, or

opinion to which no response is required. To the extent that the averments are deemed factual or

to require responses, they are denied.

       83.     Denied as stated. To the extent this paragraph references a PDE document that is

not identified, the document speaks for itself and Aspira’s characterization of same is denied.

       84.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require




                                                11
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 12 of 41




responses, they are denied. The District relies on the hearing officer’s post-hearing

recommendations to the Board of Education.

       85.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments of this paragraph because the term “safe” is vague and the District does not know

how Aspira defines that term. By way of further response, the District does not know the data to

which Aspira refers, because it cites none. The remaining averments of this paragraph constitute

legal conclusions or argument to which no response is required. To the extent that the averments

are deemed factual or to require responses, they are denied. In addition, see the hearing officer’s

post-hearing recommendations to the Board of Education.

       86.     Denied. According to the Safe Schools Reports published by PDE, the allegations

regarding arrests are denied. The District lacks sufficient knowledge to form a belief as to the truth

of the remaining averments, and they are therefore denied.

       87.     Denied. With respect to the attendance statistics, the District lacks sufficient

information to form a belief as to the truth of the averments. Accordingly, they are denied.

       88.     Denied as stated. To the extent that this paragraph refers to a document that is not

identified, the document speaks for itself, and the District does not adopt the characterization of

same and otherwise lacks sufficient knowledge to form a belief as to the truth of those averments

without citations, and they are therefore denied.

       89.     Denied. The averment that “Olney’s student growth has been significant”

constitutes opinion or argument to which no responses are required. To the extent that responses

are required, the averment is denied. The District lacks sufficient knowledge to form a belief as to

the truth of the averment that “Olney meets or surpasses state expectations” because it is not

alleged what expectations are being met or surpassed. Accordingly, these averments are denied.



                                                 12
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 13 of 41




       90.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments in this paragraph, because Aspira does not allege the statistics or data to which it

refers, either with respect to itself or other schools. Accordingly, the allegations are denied.

       91.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments in this paragraph, because Aspira does not allege the statistics or data to which it

refers. Accordingly, the allegations are denied.

       92.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments of this paragraph. Accordingly, they are denied.

       93.     Denied as stated. To the extent that this paragraph refers to a document that is not

identified, the document speaks for itself, and the District does not adopt the characterization of

same and otherwise lacks sufficient knowledge to form a belief as to the truth of those averments

without citations, and they are therefore denied.

       94.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. To the extent that this paragraph refers to a document that is not

identified, the document speaks for itself and the District does not adopt the characterization of

same and otherwise lacks sufficient knowledge to form a belief as to the truth of those averments

without citations, and they are therefore denied.

       95.     Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments in this paragraph. Accordingly, the allegations are denied.

       96.     Denied as stated. To the extent that this paragraph refers to a document that is not

identified, the document speaks for itself and the District does not adopt the characterization of




                                                   13
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 14 of 41




same and otherwise lacks sufficient knowledge to form a belief as to the truth of those averments

without citations, and they are therefore denied.

       97.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. To the extent that this paragraph refers to a document that is not

identified, the document speaks for itself and the District does not adopt the characterization of

same and otherwise lacks sufficient knowledge to form a belief as to the truth of those averments

without citations, and they are therefore denied.

       98.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the School Progress Report to which Aspira

refers is a written document that speaks for itself. Aspira’s characterizations of the document are

denied as stated.

       99.     Denied. The District does not classify the situation between it and charter schools

as a “competition” for enrollment or funding. The closing of a charter school or a student leaving

a charter school does not necessarily result in increased funding to the District.

       100.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       101.    Denied. The District does not classify the situation between it and charter schools

as a “competition” for enrollment or funding. The closing of a charter school or a student leaving

a charter school does not necessarily result in increased funding to the District.




                                                 14
            Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 15 of 41




       102.     Denied as stated. The District respects the due process rights of those who are

entitled to such rights under the law.

       103.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       104.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       105.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       106.     Denied. The Board of Education is the authorizer of charter schools in Philadelphia.

       107.     Denied as stated. The Board of Education decides whether a charter is renewed.

       108.     Denied. The allegations constitute conclusions of law to which no responses are

required.

       109.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       110.     Admitted, and the practice of appointing hearing officers to conduct hearings on

behalf of school boards is authorized by law and is a common practice throughout the

Commonwealth. The Board of Education ultimately makes the final decision. The hearing officer

does not usurp the power or function of the Board of Education.




                                                 15
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 16 of 41




       111.    Admitted in part and denied in part. The District denies that the hearings are

necessarily outside of the presence of the Board. Board members may attend the hearings, and they

review the transcripts, evidence, and recommendations before making final decisions on the

matters presented.

       112.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       113.    Denied. The District is without sufficient information to know which “same private

lawyers” are being referenced, and therefore the averment is denied. By way of further response,

the hearing officer who presided over the Olney and Stetson nonrenewal proceedings has never

represented the District in a nonrenewal proceeding for the District.

       114.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       115.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       116.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       117.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.



                                                16
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 17 of 41




       118.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       119.    Admitted in part and denied in part. The District admits that Stetson submitted a

charter renewal application. The remaining allegations are denied.

       120.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       121.    Admitted in part and denied as stated in part. The CSO issued a report about

Stetson. That report is a written document that speaks for itself. Aspira’s characterizations of the

document are denied.

       122.    Admitted in part and denied in part. Olney submitted a charter renewal application.

The remaining allegations are denied.

       123.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       124.    Admitted in part and denied as stated in part. The CSO issued reports about Stetson

and Olney. Those reports are written documents that speaks for themselves. Aspira’s

characterizations of the documents are denied.

       125.    Denied as stated. The Reports are written documents that speak for themselves, and

Aspira’s characterizations of the documents are denied as stated.

       126.    Denied as stated. The Reports are written documents that speak for themselves, and

Aspira’s characterizations of the Report regarding Stetson are denied as stated.



                                                 17
           Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 18 of 41




          127.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          128.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          129.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          130.   Denied. The averments of this paragraph (including those in each subpart)

constitute legal conclusions or argument to which no response is required. To the extent that the

averments are deemed factual or to require responses, they are denied.

          131.   Denied as stated. The CSO issued the 2017 Reports. Those Reports are written

documents that speak for themselves. Aspira’s characterizations of those documents are denied as

stated.

          132.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          133.   Denied as stated. The 2016 and 2017 Reports are documents that speak for

themselves. Aspira’s characterizations of those documents are denied as stated.

          134.   Denied in part and denied as stated in part. The 2017 Reports are documents that

speak for themselves. Aspira’s characterizations of those documents are denied as stated. The

remaining allegations are denied.



                                                18
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 19 of 41




       135.    Denied in part and denied as stated in part. The 2017 Reports are documents that

speak for themselves. Aspira’s characterizations of those documents are denied as stated. The

remaining allegations are denied. As for the subparts of the paragraph:

               a. Denied. The District denies that it imposed financial challenges on Stetson and

                  Olney during the charter periods.

                     i.   Denied. The averments of this paragraph constitute legal conclusions or

                          argument to which no response is required. To the extent that the

                          averments are deemed factual or to require responses, they are denied.

                    ii.   Denied. The averments of this paragraph constitute legal conclusions or

                          argument to which no response is required. To the extent that the

                          averments are deemed factual or to require responses, they are denied.

                   iii.   Denied as stated. The Commonwealth Court’s opinion and order are

                          written documents that speak for themselves. Aspira’s characterizations

                          of those documents are denied as stated.

                    iv.   Denied as stated. The Auditor General’s report is a written document

                          that speaks for itself. Aspira’s characterizations of that document is

                          denied as stated.

               b. The 2017 Reports are documents that speak for themselves. Aspira’s

                  characterizations of the documents are denied as stated.

               c. The 2017 Reports are documents that speak for themselves. Aspira’s

                  characterizations of the documents are denied as stated.

               d. The 2017 Reports are documents that speak for themselves. Aspira’s

                  characterizations of the documents are denied as stated.



                                               19
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 20 of 41




               e. The 2017 Reports are documents that speak for themselves. Aspira’s

                   characterizations of the documents are denied as stated.

       136.    Denied in part and denied as stated in part. The 2017 Reports are documents that

speak for themselves. Aspira’s characterizations of the documents are denied as stated. The

remaining allegations are denied.

       137.    Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments of this paragraph. Accordingly, they are denied. By way of further answer, it is

denied that “revenue cuts” were “imposed by the District”.

       138.    Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments of this paragraph. Accordingly, they are denied.

       139.    Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the remaining averments of this paragraph. Accordingly, they are denied.

       140.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       141.    Admitted.

       142.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       143.    Denied. The CSO presentations are a matter of record and documents, and they

speak for themselves.




                                                20
           Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 21 of 41




          144.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          145.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient knowledge to

form a belief as to the truth of the averments of this paragraph. Accordingly, the averments are

denied.

          146.   Admitted in part and denied in part. The District admits that it was provided with

the bylaws of Aspira, Stetson, and Olney, and that it received records from Stetson and Olney from

time to time. The remaining allegations are denied.

          147.   Denied. The CSO presentations are a matter of record and documents, and they

speak for themselves.

          148.   Denied. The CSO presentations are a matter of record and documents, and they

speak for themselves.

          149.   Denied as stated. The meeting minutes are documents that speak for themselves,

and the characterization of those documents is denied.

          150.   Denied. The meeting minutes are documents that speak for themselves, and the

characterization of those documents is denied. The CSO did not mislead or confuse with respect

to the PNC Debt. The District lacks sufficient knowledge to form a belief as to the truth of the

remaining averments of this paragraph. Accordingly, they are denied.




                                                 21
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 22 of 41




       151.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       152.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       153.    Denied. Aspira’s counsel’s written commentary was shared with SRC members.

       154.    Denied. The CSO’s presentation and the hearing is a matter of record, and the

record speaks for itself. Aspira’s characterization is denied.

       155.    Denied as stated. The resolutions are written documents that speak for themselves.

Aspira’s characterizations of the documents are denied.

       156.    Denied as stated. The nonrenewal process was commenced on December 14, 2017.

       157.    Admitted.

       158.    Denied. The Board did not “delay the process.”

       159.    Denied. The District denies that “extensive delays have continued under the

Board’s control” and that it “unwarrantedly [] delayed and refused to make a final decision” on

the Hostos and Pantoja charter renewal applications.

       160.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       161.    Denied as stated. The appointment letter is a written document that speaks for itself.

Aspira’s characterizations of the document are denied as stated.

       162.    Denied as stated.



                                                 22
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 23 of 41




       163.    Denied as stated. The District denies that Garcia’s representation of the District in

other matters was “not disclosed at the time of Wilkerson’s letter,” as Garcia’s work for the District

is a matter of public record.

       164.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further answer, the District lacks sufficient knowledge to

form a belief as to the truth of the averments in this paragraph pertaining to what Aspira is not

aware of. Accordingly, they are denied.

       165.    Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averment that Aspira is not aware of whether the Board ratified or adopted the SRC’s

determination. Accordingly, this averment is denied. The remaining averments of this paragraph

constitute legal conclusions or argument to which no response is required. To the extent that the

averments are deemed factual or to require responses, they are denied.

       166.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. The Charters speak for themselves, and any characterization by Aspira

is denied.

       167.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       168.    Admitted, and the postponement was at the request of Stetson and Olney which had

obtained new counsel shortly before the originally scheduled start date for the hearings.




                                                 23
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 24 of 41




       169.    Admitted in part and denied in part. Aspira petitioned to intervene in the

nonrenewal proceedings. The remaining averments of this paragraph constitute legal conclusions

or argument to which no response is required. To the extent that the averments are deemed factual

or to require responses, they are denied.

       170.    Denied as stated. It is admitted that the hearing officer sent an email denying the

petition to intervene.

       171.    Admitted.

       172.    Denied as stated. The hearing officer’s decision is set forth in a written document

that speaks for itself. Aspira’s characterizations of that document are denied as stated.

       173.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       174.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       175.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. The hearing officer’s decision is set forth in a written document that

speaks for itself. Aspira’s characterizations of that document are denied as stated.

       176.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. The hearing officer’s decision is set forth in a written document that

speaks for itself. Aspira’s characterizations of that document are denied as stated.



                                                 24
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 25 of 41




       177.    Admitted in part and denied as stated in part. The hearing occurred over 16 dates

from March 12, 2019 through April 15, 2019. Aspira’s counsel was not given an opportunity to

present evidence or argument as a party to the hearing process. Aspira’s counsel attended all

hearing dates, however, and Aspira’s counsel had the opportunity to confer with counsel for

Stetson and Olney throughout the hearing process in order to present evidence favorable to Aspira.

In addition, Aspira employees testified at the hearing.

       178.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       179.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       180.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       181.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       182.    Denied in part and denied as stated in part. The averments of this paragraph

constitute legal conclusions or argument to which no response is required. To the extent that the

averments are deemed factual or to require responses, they are denied. To the extent the averments

characterize written documents (the notices of non-renewal and written findings of fact) those

documents speak for themselves, and Aspira’s characterizations of them are denied as stated.



                                                25
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 26 of 41




       183.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       184.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, while the resolutions mention Aspira, as

management company for Stetson and Olney, the resolutions overwhelmingly focus on issues

specific to Stetson and Olney. The resolutions speak for themselves, and Aspira’s characterizations

of them are denied as stated.

       185.    (inclusive of all subparts) Denied as stated. The resolutions are written documents

that speak for themselves. Aspira’s characterizations of the documents are denied as stated.

       186.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       187.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       188.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       189.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.



                                                26
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 27 of 41




       190.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       191.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       192.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       193.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       194.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       195.    Denied. In particular, the District denies the implication that it was improper for

the CSO to not submit updated reports for the nonrenewal proceedings.

       196.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District did not consolidate the

hearings. Additionally, the hearing officer issued separate recommendations for Stetson and

Olney, allowing the Board of Education to consider each charter separately. Furthermore, the




                                                27
          Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 28 of 41




hearing transcripts are documents that speak for themselves, and the District denies any

characterization of those documents by Aspira.

        197.    Denied.

        198.    Denied.

        199.    Admitted in part and denied in part. Parties to the nonrenewal proceedings served

post-hearing memoranda that speak for themselves. The remaining allegations are denied.

        200.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

        201.    Denied. The District is unaware that “ASPIRA continues to attempt to amicably

resolve its disputes with the District.” Those allegations—and all allegations in the paragraph—

are denied.

        202.    Denied. By way of further response, the District does not know how or whether

Aspira “has reason to believe” what it alleges. The allegations are therefore denied.

        203.    Denied as stated. It is admitted only that the hearing officer issued his reports on

September 19, 2019.

        204.    Denied in part and denied as stated in part. The averments of this paragraph

constitute legal conclusions or argument to which no response is required. To the extent that the

averments are deemed factual or to require responses, they are denied. By way of further response,

the letter from counsel speaks for itself. Aspira’s characterizations of the letter are denied as stated.

        205.    Admitted.

        206.    Denied in part and denied as stated in part. The averments of this paragraph

constitute legal conclusions or argument to which no response is required. To the extent that the



                                                   28
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 29 of 41




averments are deemed factual or to require responses, they are denied. By way of further response,

the hearing officer’s “decision” is a written document that speaks for itself. Aspira’s

characterizations of the document are denied as stated.

       207.    Denied as stated. It is admitted that the Board voted to deny the applications for

renewal; however, resolutions were issued for each vote.

       208.    Denied.

       209.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       210.    Admitted.

       211.    Admitted.

       212.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       213.    Admitted.

       214.    Admitted.

       215.    Denied as stated. The communications from the CSO are written documents that

speak for themselves. Aspira’s characterizations of the documents are denied as stated.

       216.    Denied. Under applicable law, enrollment caps in existing charters continue, even

upon renewal, based upon the prior agreement made between the charter school and the school

district, and that cap cannot be amended by the charter school unless the school district agrees.




                                                29
           Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 30 of 41




          217.   Denied. The District lacks sufficient knowledge to form a belief as to the truth of

the averments set forth in this paragraph. They are therefore denied. It is admitted, however, that

Hostos and Pantoja have not returned executed charters to the District.

          218.   Denied. In 2018, the CSO issued Renewal Recommendation Reports for Hostos

and Pantoja, recommending five-year renewals with conditions.

          219.   Denied. The stated term of the charters has ended, but the charters have not expired

because they remain in effect by operation of law.

          220.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          221.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to

form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.

          222.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to

form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.

          223.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to



                                                  30
           Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 31 of 41




form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.

          224.   Admitted upon information and belief.

          225.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to

form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.

          226.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to

form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.

          227.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          228.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to

form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.




                                                31
           Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 32 of 41




          229.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          230.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to

form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.

          231.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to

form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.

          232.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

                                               Count I

          233.   The District hereby incorporates all prior responses as though set forth herein.

          234.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.




                                                  32
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 33 of 41




       235.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       236.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       237.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       238.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       239.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       240.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       241.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       242.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require



                                                33
           Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 34 of 41




responses, they are denied. By way of further response, no agreement between Aspira and the

District was created through course of conduct, course of performance, or otherwise.

          243.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          244.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

          245.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied. By way of further response, the District lacks sufficient information to

form a belief as to the truth of the allegations in this paragraph. The allegations are therefore

denied.

          WHEREFORE, the District respectfully requests the Court to issue judgment in the

District’s favor and against Aspira and to award the District costs and any other relief that the

Court deems just and proper.

                                              Count II

          246.   The District hereby incorporates all prior responses as though set forth herein.

          247.   Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.




                                                  34
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 35 of 41




       248.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       249.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       250.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       251.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       252.    Denied. The District lacks sufficient information to form a belief as to the truth of

the allegations in this paragraph. Those allegations are therefore denied.

       253.    Denied. The averments of this paragraph, including those in each subpart, constitute

legal conclusions or argument to which no response is required. To the extent that the averments

are deemed factual or to require responses, they are denied.

       254.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       255.    Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.



                                                35
            Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 36 of 41




       256.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       257.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       258.     Denied. The averments of this paragraph constitute legal conclusions or argument

to which no response is required. To the extent that the averments are deemed factual or to require

responses, they are denied.

       WHEREFORE, the District respectfully requests the Court to issue judgment in the

District’s favor and against Aspira and to award the District costs and any other relief that the

Court deems just and proper.



                                  AFFIRMATIVE DEFENSES

       1.       The Complaint, in whole or in part, fails to state a claim upon which relief can be

granted.

       2.       The District followed and complied with the procedures contained in the

Pennsylvania Charter School Law and applicable case law in not renewing the charters for Stetson

and Olney.

       3.       The court does not have jurisdiction to overturn the nonrenewals of the charters

issued to Olney or Stetson. Nor does the court have jurisdiction to order the renewal of the charters

issued to Pantoja or Hostos, or require particular terms to exist in those charters.




                                                 36
             Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 37 of 41




        4.       In deciding whether to renew the charters of Stetson and Olney, the District

provided all parties all of the process that was due.

        5.       Aspira’s breach of contract claim must fail because no enforceable contract exists

or existed between Aspira and the District.

        6.       There was no binding enforceable contract between Aspira and the District that was

created through course of conduct, course of performance, or otherwise.

        7.       If a contract ever existed between the District and Aspira as a result of Aspira’s

Turnaround Team status, the District did not breach the contract.

        8.       If a contract ever existed between the District and Aspira as a result of the Stetson

charter or the Olney charter, the District did not breach the contract.

        9.       If a contract ever existed between the District and Aspira as a result of Aspira’s

responses to RFPs issued by the District, the District did not breach the contract.

        10.      The purported contract is indefinite.

        11.      Aspira’s claims are barred, in whole or in part, under the doctrine of estoppel.

        12.      Aspira has suffered no injury in this matter or less injury than it claims.

        13.      Aspira has failed to mitigate its damages.

        14.      Aspira has no right to specific performance.

        15.      To the extent Aspira incurred any injuries, the injuries were the result of the acts or

omissions of others, including but not limited to, Aspira, Stetson, Olney, or their employees,

officers, directors, attorneys, or agents, and not the result of the acts or omissions of the District or

its employees, officers, directors, SRC Commissioners, or agents.

        16.      No unlawful act or omission caused any injury to Aspira.




                                                   37
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 38 of 41




       17.     There is no pendent jurisdiction of the state law breach of contract claim referenced

in the Amended Complaint.

       18.     Aspira lacks any protected property interest or liberty interest in its status as a

Turnaround Team or as a charter management organization.

       19.     There is no cause of action for damages under the Pennsylvania Constitution.

       20.     There is no Pennsylvania statute that permits a general right to sue and recover

damages for a Constitutional violation.

       21.     Aspira has an adequate alternate remedy.

       22.     Aspira’s claims are barred, in whole or in part, by applicable statutes of limitations.

       23.     Aspira’s claims are barred, in whole or in part, under the doctrine of laches.

       24.     Aspira’s claims are barred, in whole or in part, by its failure to exhaust its

administrative remedies.

       25.     Aspira was never precluded from assisting Stetson or Olney in the preparation of

their defenses against non-renewal.

       26.     Aspira lacks standing to bring its claims.

       27.     Aspira claims are barred, in whole or in part, under the doctrine of waiver/estoppel.




                                                 38
        Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 39 of 41




                                           Respectfully submitted,

                                           LEVIN LEGAL GROUP, P.C.

                                                   /s/ Paul J. Cianci
                                           Allison S. Petersen
                                           Paul J. Cianci
                                           David W. Brown
                                           1800 Byberry Road, Suite 1301
                                           Huntingdon Valley, PA 19006
                                           (215) 938-6378
                                           apetersen@levinlegalgroup.com
                                           pcianci@levinlegalgroup.com
                                           dbrown@levinlegalgroup.com

                                           Attorneys for Defendant, The School District
                                           of Philadelphia
Dated: February 5, 2020




                                      39
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 40 of 41




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                     :
ASPIRA, INC. OF PENNSYLVANIA,        :                       CIVIL ACTION
                                     :
                     Plaintiff,      :                       No. 2:19-CV-04415-JS
          v.                         :
                                     :
THE SCHOOL DISTRICT OF PHILADELPHIA, :
                                     :
                     Defendants.     :
                                     :



                                        VERIFICATION

       I, Peng Chao, Executive Director, Charter Schools Office, School District of Philadelphia,

hereby verify, under penalty of perjury, that I reviewed the foregoing Answer to Amended

Complaint; that I have authority to execute this Verification; and that the averments of fact in the

Answer are true and correct to the best of my knowledge, information, and belief.




                                                            /s/ Peng Chao
                                                     Peng Chao
                                                     Executive Director, Charter Schools Office
                                                     The School District of Philadelphia
Dated: February 5, 2020
         Case 2:19-cv-04415-JS Document 28 Filed 02/05/20 Page 41 of 41




                                CERTIFICATE OF SERVICE

       I certify that on the below date I electronically transmitted the foregoing Defendant The

School District of Philadelphia’s Answer to the First Amended Complaint to be filed to the Clerk’s

Office using the Court’s Electronic Case Filing system for filing and transmittal of a Notice of

Electronic Case Filing to all counsel via the ECF, in accordance with Fed. R. Civ. P. 5(b).



                                                     LEVIN LEGAL GROUP, P.C.

                                                             /s/ Paul J. Cianci
                                                     Paul J. Cianci
                                                     Counsel for The School District of
                                                     Philadelphia
Dated: February 5, 2020
